Citation Nr: 0947859	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  01-03 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include acute appendicitis, perforated 
diverticular sigmoid colon, and ruptured diverticulum with 
abscess formation.

2.  Entitlement to service connection for a psychiatric 
disability, to include paranoid schizophrenia and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1972 to June 
1974.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions in May 
2000, January 2003, and May 2004 that, in pertinent part, 
denied service connection for a gastrointestinal disability, 
to include acute appendicitis, perforated diverticular 
sigmoid colon, and ruptured diverticulum with abscess 
formation; a psychiatric disability, to include paranoid 
schizophrenia and PTSD; and a foot disability.  The Veteran 
timely appealed.  In April 2005, the Veteran testified during 
a hearing before RO personnel.

In a September 2006 decision, the Board denied, in pertinent 
part, service connection for a gastrointestinal disability, 
to include acute appendicitis, perforated diverticular 
sigmoid colon, and ruptured diverticulum with abscess 
formation; a psychiatric disability, to include paranoid 
schizophrenia and PTSD; and a foot disability.

The Veteran appealed the September 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2008 Joint Motion for Partial Remand, the parties 
moved to set aside the Board decision and remand the case to 
the Board; the Veteran withdrew his appeal of a denial of 
service connection for a mouth disability.  The Court granted 
the motion.  Thereafter, the case was returned to the Board.

In December 2008, the Board remanded the matters for 
additional development.

In September 2009, the RO granted service connection for 
bilateral pes planus and hallux valgus with osteoarthritis of 
the feet, and assigned a 10 percent evaluation effective 
February 22, 2002.  As the record, to date, reflects no 
disagreement with either the initial rating or the effective 
date assigned, it appears that the RO's grant of service 
connection resolved that matter.

In July 2009, the Veteran raised the issue of entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  As that issue has not been adjudicated, it is 
referred to the RO for appropriate action.  

The issue of entitlement to service connection for a 
gastrointestinal disability, to include acute appendicitis, 
perforated diverticular sigmoid colon, and ruptured 
diverticulum with abscess formation is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO at its location in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The evidence supports a link between current paranoid 
schizophrenia and active service.

2.  There is credible supporting evidence of a physical 
assault or harassment in service that resulted in the 
development of the currently diagnosed PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for paranoid 
schizophrenia have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a result of the Board's decision to grant service 
connection for schizophrenia and PTSD, any failure on the 
part of VA to notify and/or develop the clams pursuant to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009) (VCAA), cannot be 
considered prejudicial to the Veteran.  The Board will 
therefore proceed to a review of the claims on the merits. 


II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as a psychosis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran attributes his psychiatric disability, to include 
paranoid schizophrenia and PTSD, to a physical assault or 
harassment in service. 

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f). 

Regarding claims based on personal assault in service, VA 
regulations state, in pertinent part, as follows:

If a [PTSD] claim is based on in-service personal 
assault, evidence from sources other than the 
veteran's service records may corroborate the 
veteran's account of the stressor incident.  
Examples of such evidence include, but are not 
limited to:  records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may 
be found in these sources.  

Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a [PTSD] 
claim that is based on in-service personal assault 
without first advising the claimant that evidence 
from sources other than the veteran's service 
records, or evidence of behavior changes may 
constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to 
furnish this type of evidence, or advise VA of 
potential sources of such evidence.  VA may submit 
any evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f)(3).

The Veteran contends that while stationed in Mississippi in 
service, he was jumped by nine fellow service members.  His 
drill instructor knew about the incident, but no report of 
the incident was made.  The Veteran was then transferred to 
Bossier City, Louisiana; he contends that he was verbally 
abused, ridiculed, and mistreated because of his race.

On the separation examination "Report of Medical History" 
completed by the Veteran in May 1974, the Veteran reported 
frequent trouble sleeping, and depression or excessive worry.  
The examiner noted that no treatment was sought or obtained, 
and that the symptoms were still present.

The post-service treatment records include clinical diagnoses 
of depression, schizophrenia, and PTSD.

In March 2003, Tom Lawry, Ph.D., noted that the Veteran had a 
difficult time after leaving military service, and eventually 
was awarded Social Security benefits based on his inability 
to work.  Dr. Lawry opined that the Veteran's psychological 
difficulties may be linked to his military experiences.

The report of an April 2009 VA examination reflects that the 
Veteran was exposed to chronic and severe harassment, 
including threats of physical harm and an actual physical 
assault, in service.  The in-service stressors noted for a 
diagnosis of PTSD include repeated threats of harm, threats 
of being abducted and thrown into a lake with the implied 
threat of being killed, continuous race-based harassment and 
discrimination, and being physically assaulted during a 
basketball game and refused medical treatment.  The examiner 
also noted that, while there is no known cause of 
schizophrenia, sufficient stress can cause the onset of 
symptoms; and that the in-service stressors are also 
sufficient for a diagnosis of schizophrenia.  The Axis I 
diagnoses were PTSD; schizophrenia, paranoid type; and 
depressive disorder, not otherwise specified.

With regard to the Veteran's claim for service connection for 
paranoid schizophrenia, the lack of contemporaneous medical 
evidence is not an absolute bar to the Veteran's ability to 
prove his claim of entitlement for disability benefits.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence).

Considering the nature of the disability, the Veteran's 
report of symptoms at separation, his consistent lay 
statements of in-service stressors involving threats of 
physical harm and an actual physical assault, the post-
service continuity of symptoms and current diagnosis, the 
opinion of the April 2009 examiner, and resolving doubt in 
the Veteran's favor, the Board finds that paranoid 
schizophrenia had its onset in service.  See Hodges v. West, 
13 Vet. App. 287, as amended (2000).

Having carefully considered the claim in light of the record 
and the applicable law, the Board will grant the benefit 
sought under the "benefit-of-the-doubt" rule, which provides 
that where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant is 
to prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 
59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

With regard to the Veteran's claim for service connection for 
PTSD, the Board finds that the evidence of record satisfies 
the requirements that there be a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125, and of competent medical 
evidence linking the diagnosis to an in-service stressor.  

The remaining question is whether there is credible 
supporting evidence (including evidence of behavior changes) 
of the claimed in-service stressors.

The April 2009 examiner noted that symptoms of psychiatric 
disability were noted prior to discharge, and that 
significant behavior changes were noted immediately post-
discharge.  The examiner indicated that the physical assault 
experienced by the Veteran appeared to be the breaking point 
at which his defenses finally collapsed; and that the Veteran 
began to experience significant behavioral changes, such that 
his family was notified.  Specifically, the Veteran's mother 
was notified that the Veteran was behaving in an unusual 
manner and was to be released from service.  

The Veteran's personnel records, dated in May 1974, reflect 
that the Veteran felt he was being "picked on" because of 
his skin color; that he was offered medical assistance to 
help resolve his differences, but rejected it; and that 
subsequently he was discharged.

The Board notes that a "performance record," dated in March 
1973, reflects that the Veteran worked with fellow workers in 
an outstanding manner, accepted criticism with an open mind, 
and made every effort to improve himself.  Records dated in 
June 1974 reflect that rehabilitation efforts failed, 
including assignment to different duty positions; and that 
the Veteran had been a constant source of disruption due to 
his personal feelings and problems, and had a defensive 
attitude when guidance or instruction was given.
 
As noted above, the Veteran reported frequent trouble 
sleeping, and depression or excessive worry at separation.  
He subsequently was discharged from service while symptoms 
were still present.

The Board finds the Veteran's statements to be consistent 
with the evidence of record, and indicative of findings of 
behavioral changes following the in-service physical assault 
or harassment.  As such, they serve to satisfy the last 
element needed for the grant of service connection.

Accordingly, service connection for PTSD is also granted.





ORDER

Service connection for a psychiatric disability, to include 
paranoid schizophrenia and PTSD, is granted.


REMAND

With respect to the remaining claim for service connection 
for a gastrointestinal disability, to include acute 
appendicitis, perforated diverticular sigmoid colon, and 
ruptured diverticulum with abscess formation, the record 
reflects that the RO sought and obtained an appropriate 
examination in April 2009, following which the VA examiner 
concluded that she was unable to provide an opinion as to 
whether it was at least as likely as not that the Veteran's 
current gastrointestinal (GI) condition was due to active 
military service and specifically to an in-service lower 
abdominal basketball injury in 1973 or 1974, without 
resorting to mere speculation.  The reason given for the 
examiner's determination was the lack of documentation of the 
incident in the service treatment records.  This is further 
evidenced by the fact that she otherwise found that the "GI 
basketball injury is unique and unlikely to have been 
fabricated."  Accordingly, since the examiner may have 
erroneously believed that documentation of the incident in 
service was required in order to establish service connection 
for this claimed disability, the Board finds that the Veteran 
should be afforded a new examination and opinion as to 
whether any current GI disorder is related to the injury 
during service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA 
examination to identify all current 
disability underlying the Veteran's 
current complaints of stomach pain; and 
to determine whether it is at least as 
likely as not (50 percent probability 
or more) that any such disability 
either had its onset in service, or is 
otherwise related to service-to 
specifically include the in-service 
lower abdomen injury while playing 
basketball, as reported by the Veteran.

The examiner should provide a rationale 
for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the 
examination report should note review 
of the file.

2.  After ensuring that the requested 
action is completed, the RO or AMC 
should re-adjudicate the claim on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Michael J. Skaltsounis
 Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


